Exhibit 99.2 STUDENT TRANSPORTATION INC. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following Management’s Discussion and Analysis of the Financial Condition and Results of Operations of Student Transportation Inc., is supplemental to, and should be read in conjunction with, the financial statements and footnotes for the period ended December 31, 2014.These financial statements can be found on SEDAR at www.sedar.com. As an SEC issuer (as defined under applicable Canadian securities laws), Student Transportation Inc.’s financial statements are prepared in accordance with United States generally accepted accounting principles (“US GAAP”).The information in this Management’s Discussion and Analysis of the Financial Condition and Results of Operations is effective February 11, 2015. Additional information about, and the Annual Information Form filed by, Student Transportation Inc., is also available on SEDAR at www.sedar.com. All references to “$” or “US$” are to U.S. dollars and all references to “Cdn $” are to Canadian dollars.All references to the Company are to either Student Transportation Inc. or to STI and its subsidiaries, as the context requires. Unless the context requires otherwise, references to years are to the Company’s fiscal year ended June 30. Forward-Looking Statements Certain statements in this Management’s Discussion and Analysis (“MD&A”), including without limitation in the sections of this MD&A entitled “Results of Operations”, “Liquidity and Capital Resources” and “Subsequent Events” are “forward-looking statements” within the meaning of applicable securities laws, which reflect the expectations of management regarding the Company’s revenues, expense levels, seasonality, liquidity, profitability of new business acquired or secured through bids, borrowing availability, ability to renew or refinance various loan facilities as they become due, ability to execute the Company’s growth strategy and cash distributions, as well as their future growth, results of operations, performance and business prospects and opportunities. Forward-looking statements generally can be identified by the use of forward-looking terminology such as “may”, “will”, “expect”, “intend”, “estimate”, “anticipate”, “believe”, “should”, “plans” or “continue” or similar expressions, and negative forms thereof, suggesting future outcomes or events. These forward-looking statements reflect the Company’s current expectations regarding future events and operating performance and speak only as of the date of this Management Discussion and Analysis. Actual results may vary from the forward-looking statements.Specifically, forward-looking statements involve significant risks and uncertainties, should not be read as guarantees of future performance or results, and will not necessarily be accurate indications of whether or not or the times at or by which such performance or results will be achieved.A number of factors could cause actual results to differ materially from the results discussed in the forward-looking statements, including, but not limited to, the factors referred to and incorporated by reference under the heading “Risk Factors” such as an inability to control the Company’s operating expenses, significant capital expenditures, our ability to retain or renew our customer contracts, find suitable business for acquisition and identify conversion opportunities and win bid contracts on profitable terms, the Company’s consolidated indebtedness and restrictive covenants related thereto, the Company’s ability to make payments on its convertible 1 debentures, the Company’s acquisition strategy, increased industry competition and consolidation, reliance on certain key personnel, the possibility that a greater number of employees will join unions, rising insurance costs, a lack of insurance coverage for certain losses, new governmental laws and regulations, environmental requirements, seasonality of the industry in which the Company operates, any inability to maintain letters of credit and performance bonds, the termination of certain of the Company’s contracts for reasons beyond management’s control, uncertain risks associated with the Company’s oil and gas operations, the Company’s status as a public company, foreign private issuer and emerging growth company for U.S. federal securities law purposes, reduced spending by school districts and governmental agencies, terrorism attacks, man-made or natural disasters and cyber terrorism and risks related to the Company’s capital structure. Material factors and assumptions that were relied upon in making the forward-looking statements include contract and customer retention, current and future expense levels, availability of quality acquisition, bid and conversion opportunities, current borrowing availability and financial ratios, as well as current and historical results of operations and performance. Although the forward-looking statements contained in this Management Discussion and Analysis are based upon what the Company believes to be reasonable assumptions, investors cannot be assured that actual results will be consistent with these forward-looking statements, and the differences may be material.These forward-looking statements are made as of the date of this Management Discussion and Analysis and the Company assumes no obligation to update or revise them to reflect new events or circumstances, except as specifically required by applicable law. General Student Transportation Inc. (“STI” or the “Company”) is a corporation established under the laws of the Province of Ontario.STI, together with its indirect subsidiary Student Transportation of America ULC (“STA ULC” and together with STI, the “Issuer”), initially issued income participating securities (“IPSs”) pursuant to the Issuer’s initial public offering in December 2004 (the “IPS Offering”).Each IPS consisted of one common share of STI and Cdn $3.847 principal amount of 14% subordinated notes of STA ULC.On December 21, 2009, the Company redeemed the remaining 14% subordinated notes, originally issued as a component of the IPSs, as the final step in the process of converting from the IPS structure to a traditional common share structure. STI owns 100% of the Class A common shares of Student Transportation of America Holdings, Inc. (“STA Holdings”).Management owns 100% of the Class B Series Two and Class B Series Three common shares of STA Holdings pursuant to the grant of shares under the STA Holdings Equity Incentive Plan (“EIP”).STI currently holds a 98.5% interest in STA Holdings as at December 31, 2014, through its ownership of the Class A shares of STA Holdings.The Company also owns 100% of the outstanding shares of Parkview Transit Inc. (“Parkview Transit”).STA Holdings, through its wholly owned subsidiary, Student Transportation of America, Inc. (“STA, Inc.”), combined with Parkview Transit, is the third largest provider of school bus transportation services in North America. On July 13, 2011, the Company filed a Form 40-F registration statement with the United States Securities and Exchange Commission (the “SEC”) and a listing application with the NASDAQ-OMX, both in connection with the Company’s initial US listing of its common stock on the NASDAQ Global Select Market. On September 1, 2011 the NASDAQ-OMX formally approved the Company’s listing application, and on September 2, 2011, the SEC formally declared effective the Company’s Form 40-F registration statement.As such, the Company became a “foreign private issuer” under applicable U.S. federal securities laws.On September 6, 2011, the Company’s common shares commenced trading on the NASDAQ Global Select Market under the trading symbol STB. The Company’s common stock and convertible debentures continue to be listed on the Toronto Stock Exchange. 2 On June 21, 2010, STI closed its offering of Cdn$ 6.75% convertible subordinated unsecured debentures (the “Cdn$ 6.75% Convertible Debentures”) due June 30, 2015, at a price of Cdn $1,000 per debenture, for total gross proceeds of $48.2 million (Cdn $50.0 million). On June 7, 2011, the Company issued US$ 6.25% convertible subordinated unsecured debentures (the “US$ 6.25% Convertible Debentures”) due June 30, 2018, at a price of US $1,000 per debenture, for total gross proceeds of $60.0 million. On November 12, 2013, the Company closed its offering of Cdn$ 6.25% convertible subordinated unsecured debentures due June 30, 2019 (the “Cdn$ 6.25% Convertible Debentures ”), at a price of Cdn $1,000 per debenture, for total gross proceeds of $71.4 million (Cdn $75.0 million). TheCdn$ 6.75% Convertible Debentures, the US$ 6.25% Convertible Debentures and the Cdn$ 6.25% Convertible Debentures are collectively referred to as the “Convertible Debentures”. The net proceeds from the issuances of the Convertible Debentures were used to repay indebtedness under the senior credit facilities, which provided additional borrowing capacity, and for general corporate purposes. Each Convertible Debenture is convertible into common shares of the Company at the option of the holder at any time prior to the close of business on the earlier of the business day immediately preceding the maturity date or, if called for redemption, on the business day immediately preceding the date fixed for redemption, at a conversion price of Cdn $7.25 per common share (the “Cdn$ 6.75% Convertible Debenture Conversion Price”) which is equivalent to 137.9310 common shares for each Cdn $1,000 principal amount of Cdn$ 6.75% Convertible Debentures,at a conversion price of US $9.50 per common share (the “US$ 6.25% Convertible Debenture Conversion Price”) which is equivalent to 105.2632 common shares for each US $1,000 principal amount of US$ 6.25% Convertible Debentures and at a conversion price of Cdn $9.05 per common share (the “Cdn$ 6.25% Convertible Debenture Conversion Price”) which is equivalent to 110.4972 common shares for each Cdn $1,000 principal amount of Cdn$ 6.25% Convertible Debentures. The Cdn$ 6.75% Convertible Debentures were not redeemable prior to June 30, 2013.The Company has the right, at its option, to redeem the Cdn$ 6.75% Convertible Debentures in whole or in part, from time to time, after July 1, 2013, on at least 30 days prior notice at a redemption price equal to par plus accrued and unpaid interest, provided that the weighted average trading price of the common shares on a recognized exchange for the 20 consecutive trading days ending five trading days prior to the date on which the redemption notice is given is at least 125% of the Cdn$ 6.75% Convertible Debenture Conversion Price.The US$ 6.25% Convertible Debentures were not redeemable prior to June 30, 2014. The Company has the right, at its option, to redeem the US$ 6.25% Convertible Debentures in whole or in part, from time to time, after July 1, 2014, but prior to June 30, 2016, on at least 30 days’ prior notice at a 3 redemption price equal to par plus accrued and unpaid interest, provided that the weighted average trading price of the common shares on a recognized exchange for the 20 consecutive trading days ending five trading days prior to the date on which the redemption notice is given is at least 125% of the US$ 6.25% Convertible Debenture Conversion Price. After June 30, 2016 and prior to maturity, the Company will have the right, at its option, to redeem the US$ 6.25% Convertible Debentures in whole or in part, from time to time, on at least 30 days prior notice at a redemption price equal to par plus accrued and unpaid interest. The Cdn$ 6.25% Convertible Debentures are not redeemable prior to June 30, 2017.The Company will have the right, at its option, to redeem the Cdn$ 6.25% Convertible Debentures in whole or in part, from time to time, on or after June 30, 2017 but prior to June 30, 2018, on at least 30 days prior notice at a redemption price equal to par plus accrued and unpaid interest, provided that the weighted average trading price of the common shares on a recognized exchange for the 20 consecutive trading days ending five trading days prior to the date on which the redemption notice is given is at least 125% of the Cdn$ 6.25% Convertible Debenture Conversion Price.After June 30, 2018 and prior to maturity the Company will have the right, at its option to redeem theCdn$ 6.25% Convertible Debentures in whole or in part, from time to time, on at least 30 days prior notice at a redemption price equal to par plus accrued and unpaid interest. The Company may at its option, subject to applicable regulatory approval, elect to satisfy its obligation to pay the outstanding principal amount of the Convertible Debentures in whole by issuing and delivering common shares for each Cdn $1,000 principal amount of the Cdn$ 6.75% Convertible Debentures, for each US $1,000 principal amount of the US$ 6.25% Convertible Debentures and for each Cdn $1,000 principal amount of the Cdn$ 6.25% Convertible Debentures.The amount of common shares delivered is obtained by dividing each principal amount of Convertible Debentures by 95% of the current market price of the common shares on the date set for redemption or the maturity date. The Company may elect, subject to applicable regulatory approval, to issue and deliver common stock of the Company to the indenture trustee under the Convertible Debenture indentures, to sell in the open market, to satisfy the Company’s obligation to pay interest on the Convertible Debentures on each interest payment date. The Convertible Debenture holders will receive a cash payment in satisfaction of the interest obligation equal to the interest payable from the sale of such common shares. The Company must commence, within 30 days of a Change of Control (as defined in the Convertible Debentures indentures), an offer to purchase all of the Convertible Debentures then outstanding at a purchase price equal to 101% of the principal amount of the Convertible Debentures, plus accrued and unpaid interest thereon. The Company established a dividend reinvestment plan (the “Plan”) in May 2009 to enable eligible shareholders of the Company to reinvest dividends on their common shares to acquire additional common shares of the Company.The common shares issued under the Plan are issued directly from the treasury of STI at a price based on the volume weighted average of the closing price of the common shares for the five trading days immediately preceding the relevant dividend date, less a 3% discount. Pursuant to the Plan, the Company issued 708,131 common shares during the six months ended December 31, 2014, which have an approximate value of $4.4 million. The shareholders of the Company approved the adoption by STA Holdings of the Equity Incentive Plan (“EIP”), at the annual general meeting held on December 8, 2005.As part of the 2005 EIP plan formation, the shareholders of STI approved an initial allotment of 717,747 Class B Series Two common shares of STA Holdings, which have been granted to management. On November 13, 2008, at the annual general meeting, the shareholders of the Company approved an increase in the allotted number of Class B Series Two common shares available for issuance under the EIP by 1,446,291.Pursuant to the STA Holdings amendment discussed below, the majority of this additional allotment was converted into Class B Series Three shares.All of these shares have been granted to management.These shares are accounted for as a liability upon issuance, as a result of a put option they contain. On March 5, 2010, STA Holdings amended its Certificate of Incorporation in order to differentiate those Class B common shares issued pursuant to the EIP while the Company was under the IPS structure from those issued and to be issued subsequent to the end of the IPS structure.Pursuant to the amendment, the authorized Class B Series Two common shares were split into Class B Series Two common shares, which had been issued pursuant to the EIP during the period the IPS structure was in place, and Class B Series Three common shares, which have 4 been utilized for all share grants under the EIP subsequent to March 5, 2010. On November 8, 2012, an additional allotment of 2,265,000 Class B Series Three common shares was approved by the shareholders. The holders of the Class B Series Two common shares are entitled to receive dividends, as and when declared by the board of directors of STA Holdings, approximately equivalent to the distributions per IPS that were paid historically to the holders of IPSs.The holders of the Class B Series Three common shares are entitled to receive dividends, as and when declared by the board of directors of STA Holdings, approximately equivalent to the dividends paid to the holders of STI common shares.These shares are accounted for as a liability upon issuance, as a result of a put option they contain.Pursuant to the liquidity provisions of the EIP, all Class B Series Two common shares historically granted that remain outstanding are available to be “put” back to the Company, while the holders of Class B Series Three common shares have an option to “put” up to one third of the shares awarded each year back to the Company, one year immediately following the grant.All new share awards under the EIP plan will be in the form of grants of Class B Series Three common shares, and there will be no further issuances of Class B Series Two common shares. As noted above, the Class B Series Two and Series Three common shares are classified as a liability and re-measured at fair value at the end of each reporting period. Changes in fair value and dividends on the Class B Series Two and Series Three common shares are recorded as a component of other (income) expense, net in the consolidated statement of operations. The Company recorded income of $0.8 million and an expense of $0.3 million for the six months ended December 31, 2014 and 2013, respectively, associated with the change in fair value on the Class B shares.The Company recorded $0.4 million in dividend payments for both of the six months ended December 31, 2014 and 2013, which are recorded as a component of other (income) expense, in the consolidated statement of operations. During the six months ended December 31, 2014, there were no Class B Series Two shares “put” back to the Company.The total number of Class B Series Two common shares outstanding as at December 31, 2014 was 61,466.The fair value of the Class B Series Two common shares outstanding at December 31, 2014 represents a liability of $0.6 million all of which is recorded in other current liabilities. During the six months ended December 31, 2013, a total of 3,050 Class B Series Two common shares were “put” back to the Company having a fair value of thirty one thousand dollars.The total number of Class B Series Two common shares outstanding as at December 31, 2013 was 61,466.The fair value of the Class B Series Two common shares outstanding at December 31, 2013 represented a liability of $0.6 million all of which was recorded in other current liabilities. During the six months ended December 31, 2014, STA Holdings granted 463,102 Class B Series Three common shares pursuant to the EIP.The Company recognized $2.9 million in non-cash stock-based compensation expense related to these grants during the six months ended December 31, 2014. In connection with these grants, 157,706 shares were withheld at the election of the participants to satisfy income tax withholdings.In addition, pursuant to the liquidity provision of the EIP plan, 138,371 Class B Series Three common shares were “put” back to the Company, having a fair value of $0.9 million during the six months ended December 31, 2014.The total number of Class B Series Three common shares outstanding as at December 31, 2014 was 1,572,867.The fair value of the Class B Series Three common shares outstanding at December 31, 2014 represents a liability of $9.7 million, of which $7.2 million is recorded in other current liabilities and represents the current value of those shares eligible to be put in the next twelve months pursuant to the EIP plan. The remaining balance is recorded in Class B Series Three common share liability. 5 During the six months ended December 31, 2013, STA Holdings granted 524,957 Class B Series Three common shares pursuant to the EIP.The Company recognized $3.3 million in non-cash stock-based compensation expense related to these grants during the six month ended December 31, 2013. In connection with these grants, 160,901 shares were withheld at the election of the participants to satisfy income tax withholdings.In addition, pursuant to the liquidity provision of the EIP plan, 63,481 Class B Series Three common shares were “put” back to the Company, having a fair value of $0.4 million during the six months ended December 31, 2013.The total number of Class B Series Three common shares outstanding as at December 31, 2013 was 1,464,165.The fair value of the Class B Series Three common shares outstanding at December 31, 2013 represented a liability of $9.1 million, of which $6.6 million was recorded in other current liabilities and represented the current value of those shares eligible to be put in the next twelve months pursuant to the EIP plan. The remaining balance was recorded in Class B Series Three common share liability. Results of Operations ($ in 000’s, except per share data) As noted in the cautionary language concerning forward-looking disclosures under the heading “Forward-Looking Statements” in this management discussion and analysis, this section contains forward-looking statements, including with respect to the Company’s seasonality, fuel prices, currency and leasing alternatives. Such statements involve known and unknown risks, uncertainties and other factors outside of management’s control, including the risk factors set forth in this management discussion and analysis that could cause results to differ materially from those described or anticipated in the forward-looking statements. Three Months Ended Six Months Ended December 31, December 31, Revenues $ Costs and expenses Cost of operations General and administrative Non-cash stock compensation Acquisition expense 3 7 3 73 Depreciation and depletion expense Amortization expense Total operating expenses Income (loss) from operations ) ) Interest expense Foreign currency(gain) loss ) (2 ) Unrealized loss (gain) on foreign currency exchange contracts ) Non-cash (gain) loss on US$ 6.25% Convertible Debentures conversion feature ) 1 ) ) Other (income) expense, net ) ) ) Income (loss) before income taxes ) ) Income tax expense (benefit) ) ) Netincome (loss) $ $ $ ) $ ) Basic and diluted net income (loss) per common share $ $ $ ) $ ) Seasonality The Company’s operations are seasonal and follow the school calendars of the public and private schools it serves.During the summer school break, revenue is derived primarily from summer camps and private charter services.Since schools are not in session, there is minimal school bus transportation revenue.Thus, the Company incurs operating losses during the first 6 three months of the fiscal year, which encompass the summer school break.Depreciation of fixed assets occurs in the months during which schools are in session, which is generally September through June.A full year’s worth of depreciation is recorded in these ten months to correspond with the vehicles’ usage.In addition, the Company purchases a majority of its replacement capital expenditures, along with investment capital spending for new bids and contracts awarded for the upcoming school year in the same time period.These purchases have historically been funded by borrowings on the Company’s credit facility and through operating lease financings. Recent Market Fuel Price Trends There has been a significant decrease in market fuel prices over the last several months in North America.The recent trend in declining market fuel prices is evidenced by the decline in oil prices since July 2014 (the start of our 2015 fiscal year).The price of oil in July 2014 was approximately $100 per barrel.Prices in September 2014 were approximately $95 per barrel, and started to decline to a range of $75 per barrel and $60 per barrel in the November 2014 and December 2014 time frame, respectively.At the end of January 2015, the price of oil stood at approximately $50 per barrel.We have seen some positive impacts on this declining trend in market fuel prices in our fuel expense for the three and six months ended December 2014, and expect to see an even greater benefit in the second half of the 2015 fiscal year (January 2015 through June 2015) based on the current level of market fuel prices. The Company is exposed to changes in the market price of fuel on our school transportation contracts in the ordinary course of business.The Company currently has fuel mitigation features in approximately 60% of its school transportation revenue contracts that provide some measure of protection against market fuel price increases, ranging from the outright purchase of fuel by school districts to fuel reimbursements associated with fuel price caps / collars and fuel escalators.So while the Company is still exposed to some price risk under some of these fuel mitigation features when market fuel prices increase, we also benefit to some extent with a decline in market fuel prices as well. In addition to the contract mitigation features related to fuel in the revenue contracts, over the last several years the Company also endeavored to lock in an approximate 20% of its fuel exposure by entering into fixed price contracts with its fuel vendors on an annual basis, with the final approximate 20% of fuel exposure fully subject to market price fluctuations.In August 2014, the Company entered into fixed price contracts with fuel vendors to cover the approximate 20% of fuel exposure for fiscal year 2015.As such, the fixed price contracts for fiscal year 2015 reflect lock-in prices from the August 2014 time period, prior to the substantial market fuel price declines experienced in the November 2014 and December 2014 time periods.Further, the Company has benefited from the recent market fuel price declines on the final 20% of fuel exposure fully subject to market price fluctuations. In connection with the recent decline in market fuel prices and considering the fuel mitigation, fixed price contracts in place for fiscal year 2015 and fuel exposure subject to market price fluctuations, the Company anticipates that fuel expense for the full 2015 fiscal year will be approximately in the range of 7.5% to 7.7% of revenue compared to the 8.8% reflected in the fiscal year 2014 results.Further, in connection with the approximate 20% of fuel exposure we would endeavor to lock in with fuel vendors for fiscal year 2016, the Company entered into fixed price contracts for the 2016 fiscal year in relation to the approximate 20% in the October 2014 timeframe.As such, the Company would expect an additional reduction in fuel expense related to the recent declines in market fuel prices to an approximate level of 7.0% to 7.2% of revenue in fiscal 2016; all else being equal (see Forward Looking Statements). 7 Foreign Currency Translation Impacts on Financial Reporting The Company’s financial statements are reported in U.S. dollars, as the principal operations and cash flows of its subsidiaries are conducted in U.S. dollars. The Company’s reported results have been negatively impacted by the recent weakening of the Canadian dollar in connection with the translation of the Canadian operations into U.S. dollar. These negative impacts are purely financial statement reporting impacts and have no effect on the Company’s Canadian dollar operating results.The results of the Company’s Canadian operations (revenues and expenses) are translated into U.S. dollars using the average exchange rate during the period.The average Canadian dollar / U.S. dollar exchange rate for the six month periods ended December 31, 2014 and 2013 were 1.1123 and 1.0438, respectively.Revenue and operating loss for the first six months of fiscal year 2015 were negatively impacted by approximately $2.3 million and $0.2 million, respectively, related to the change in exchange rates between the Canadian dollar and the U.S. dollar as compared to the first six months of fiscal year 2014. Managed and Leased Fleet Business The Company’s school transportation services have historically included managed services contracts.These transportation services are structured as management services contracts under which the Company manages the transportation for the school district and the school district continues to own the school bus fleet.In addition, since the fiscal year 2007 the Company has financed a portion of its growth and replacement school vehicles through operating leases. Such managed services contracts and leased vehicles require lower up front capital investment (as the school district maintains ownership of the managed fleet and the lessor maintains ownership of the leased fleet) and thus results in lower annual depreciation expense on an ongoing basis.Currently, leased and managed buses account for approximately 25% and 5%, respectively, of the Company’s fleet.The Company intends to review leasing alternatives on an annual basis based on the economics of the lease financing. During the fiscal year ended June 30, 2014, the Company entered into additional operating leases with seven major financial institutions to lease approximately $24.0 million in replacement school vehicles and $20.4 million in growth vehicles for the 2013-2014 school year.The term of these leases is six years at effective fixed rates in the range of 2.3% to 4.5%.Annual lease payments on these additional leases are approximately $6.3 million per year for the term of the leases. During the six months ended December 31, 2014, the Company entered into additional operating leases with seven major financial institutions to lease approximately $38.7 million in replacement school vehicles and $38.3 million in growth school vehicles for the 2014-2015 school year.The term of these leases is six years at effective fixed rates in the range of 2.7% to 4.4%.Annual lease payments on these additional leases will approximate $11.2 million per year for the term of the leases. Oil and Gas Interests In January 2008, the Company closed the acquisition (the “Canadex Acquisition”) of all of the outstanding stock of Canadex Resources Limited (“Canadex”).Canadex was a transportation and energy company consisting of two separate business segments.The transportation segment represented school bus operations in Ontario, while the energy division held non-operating positions in oil and gas investments in the United States.The interests in oil and gas properties are held through Canadex’s wholly owned subsidiary, Canadex Resources Inc. (“CRI”).CRI invests as a non-operator in properties for the exploration and upstream production of crude oil, natural gas and condensates.It holds junior participations in approximately 500 8 wells primarily in Texas and Oklahoma, with a few located in Louisiana and Kansas in the United States.Approximately 70% of these wells produce natural gas.CRI’s co-investments with a range of operators provide flexibility to exploit a variety of exploration and development opportunities.The financial statements reflect the Company’s proportionate interest in the oil and gas activities as a non-operator.Canadex, through a series of amalgamations subsequent to the Canadex Acquisition, was renamed Parkview Transit Inc., which is a direct subsidiary of the Company. The Company’s oil and gas revenues, on an annual basis, are approximately one percent of consolidated Company revenues. Three months ended December 31, 2014 Compared to Three months ended December 31, 2013 The Company’s core business is school bus transportation.As a result of the Canadex Acquisition, the Company has two reportable segments, school bus transportation and an oil and gas portfolio.The oil and gas portfolio represents approximately one percent of the Company’s revenue on an annual basis. The consolidated results for the second quarter of fiscal year 2015 include $0.9 million in oil and gas revenue, $0.7 million in related cost of operations, $0.1 million in general and administrative expense and $0.3 million in depletion expense. The consolidated results for the second quarter of fiscal year 2014 include $1.1 million in oil and gas revenue, $0.6 million in related cost of operations, $0.1 million in general and administrative expense and $0.3 million in depletion expense. The revenue reduction for the second quarter of fiscal year 2015 compared to the second quarter of fiscal year 2014 was due to a reduction in both price and production, primarily related to the recent decline in fuel market prices. The remaining discussion of the Company’s operating results through “Income from Operations” is related to the Company’s core school bus transportation segment.Discussion of items below “Income from Operations” reflects the consolidated results of the Company as these items are unallocated between the two reporting segments. Revenues:Revenues for school bus transportation for the second quarter of fiscal year 2015 were $156.5 million compared to $134.4 million for the second quarter of fiscal year 2014, representing an increase of $22.1 million, or 16.4%.Revenue for the second quarter of fiscal year 2015 was negatively impacted by approximately $1.8 million related to the change in exchange rates between the Canadian dollar and the U.S. dollar from the second quarter of fiscal year 2014 to the second quarter of fiscal year 2015 in connection with the translation of the Company’s Canadian operations into U.S. dollars. In the first quarter of fiscal year 2015, the Company started operations on fourteen new bid contracts (two of which were conversions and two of which were tuck-ins to existing locations) and closed one acquisition in the second quarter of fiscal year 2015.The Company did not renew four contracts for the fiscal year 2015. The acquisition completed in third quarter of fiscal year 2014 and the acquisition completed in the second quarter of fiscal year 2015, along with the new bid-in contracts for fiscal year 2015 accounted for $18.4 million in new business growth in the second quarter of fiscal year 2015, which was partially offset by a $0.7 million revenue reduction resulting from the four contracts not renewed.The remaining $6.2 million increase in revenues resulted primarily from contract rate increases and net increases in service requirements of existing contracts. Cost of Operations:Cost of operations for school bus transportation for the second quarter of fiscal year 2015 was $115.8 million as compared to $98.4 million for the second quarter of fiscal year 2014, representing an increase of $17.4 million or 17.7%. The acquisitions completed in the third quarter of fiscal year 2014 and the second quarter of fiscal year 2015, along with the new bid-in contracts for fiscal year 2015 accounted for $14.2 million of the total 9 increase in cost of operations which was partially offset by a $0.5 million reduction resulting from the four contracts not renewed.The remaining $3.7 million increase in cost of operations, net of new business and contracts not renewed for the second quarter of fiscal year 2015, resulted primarily from an increase in salaries and wages, operating costs,fringe benefits and maintenance costs partially offset by a decrease infuel expense and insurance costs.Salaries and wages, net of new business for the second quarter of fiscal year 2015, increased by $1.5 million primarily related to driver wages.As a percentage of revenue, driver wages decreased to 34.3% in the second quarter of fiscal year 2015 from 34.6% in the second quarter of fiscal year 2014. Operating expenses, net of new business for the second quarter of fiscal year 2015, increased $1.8 million due primarily to an additional year of vehicle leasing costs.Fringe benefits, net of new business for the second quarter of fiscal year 2015, increased $0.9 million due mostly to unfavorable claims experience in workers compensation. Fringe benefits increased as a percentage of revenue to 7.6% in the second quarter of fiscal year 2015 from 7.2% in the second quarter of fiscal year 2014.Maintenance expense, net of new business for the second quarter of fiscal year 2015, increased $0.8 million as a result of higher parts expense. Maintenance expense increased as a percentage of revenue to 4.6% in the second quarter of fiscal year 2015 from 4.2% in the second quarter of fiscal year 2014. Fuel expense, net of new business for the second quarter of fiscal year 2015, decreased $0.7 million, primarily related to lower market prices.As a percentage of revenue, fuel decreased to 7.5% in the second quarter of fiscal year 2015 from 8.3% in the second quarter of fiscal 2014.Insurance costs, net of new business for the second quarter of fiscal year 2015, decreased $0.6 million primarily due to favorable liability insurance claims development. As a percentage of revenue, insurance costs decreased to 3.4% from 4.0% in the second quarter of fiscal year 2015 compared to the second quarter of fiscal year 2014. General and Administrative Expense:General and administrative expense for school bus transportation for the second quarter of fiscal year 2015 was $13.8 million compared to $11.5million for the second quarter of fiscal year 2014, an increase of $2.3 million or 20.0%. As a percentage of revenue, total general and administrative expense increased to 8.8% of revenue in the second quarter of fiscal year 2015 from 8.5% in the second quarter of fiscal year 2014. The increase in general and administrative expenses is primarily due to the conversions and bid- in contracts completed during the fiscal year 2015, as well as higher professional fees and administrative salaries. Non-Cash Stock Compensation:Non-cash stock compensation expense for school bus transportation for the second quarter of fiscal year 2015 was $2.2 million. The non-cash compensation expense was related to the issuance of 347,000 Class B Series Three common shares of STA Holdings in the second quarter of fiscal year 2015. Non-cash stock compensation expense for school bus transportation for the second quarter of fiscal year 2014 was $2.6 million. The non-cash compensation expense was related to the issuance of 408,448 Class B Series Three common shares of STA Holdings in the second quarter of fiscal year 2014. Depreciation Expense:Depreciation expense for school bus transportation for the second quarter of fiscal year 2015 was $13.9 million compared to $13.1 million for the second quarter of fiscal year 2014, an increase of $0.8 million. The increase was primarily related to the vehicles associated with the acquisitions completed in the third quarter of fiscal year 2014 and the second quarter of fiscal year 2015, along with the new bid-in contracts that started operations in fiscal 2015, partially offset by the depreciation savings due to the additional vehicles leased quarter over quarter.As a percentage of revenue, depreciation expense decreased to 8.9% for the second quarter of fiscal year 2015 from 9.8% for the second quarter of fiscal year 2014. Amortization Expense:Amortization expense for school bus transportation was $0.8 million for the second quarter of fiscal year 2015 compared to $0.9 million in the second quarter of fiscal year 2014. The decrease of $0.1 million related to several covenants not-to-compete associated with acquisitions which have fully amortized. As a percentage of revenue, 10 amortization expense decreased to 0.5% in the first quarter in fiscal year 2015 from 0.7% in the second quarter of fiscal year 2014. Income from Operations: Income from operations for school bus transportation was $10.0 million for the second quarter of fiscal year 2015 compared to $8.0 million for the second quarter of fiscal year 2014.The increase in income from operations of $2.0 million resulted from the operating line items discussed above and reflects a negative impact of $0.2 million in exchange rates between the Canadian dollar and the US dollar from the second quarter of fiscal year 2014 compared to the second quarter of fiscal year 2015 in connection with the translation of the Company’s Canadian operations into US dollars. Interest Expense:Interest expense for the second quarter of fiscal year 2015 was $4.6 million compared to $3.8 million for the second quarter of fiscal year 2014. The increase in interest expense of $0.8 million was due to both an increase in average debt outstanding and an increase in the weighted average interest rate for the second quarter of fiscal year 2015, compared to the second quarter of fiscal year 2014. Foreign Currency Gain: Foreign currency gain for the second quarter of fiscal year 2015 totaled $0.2 million compared to a foreign currency gain of two thousand dollars for the second quarter of fiscal year 2014. The increase in the foreign currency gain of $0.2 million results primarily from the gains realized upon the settlement of the foreign currency contracts. Unrealized Loss on Foreign Currency Exchange Contracts:Unrealized loss on foreign currency exchange contracts was $0.2 million for the second quarter of fiscal year 2015 compared to an unrealized loss of $0.3 million for the second quarter of fiscal year 2014.The decrease in unrealized loss of $0.1 million primarily reflects the fair value adjustment of the foreign currency exchange contracts resulting from the change in exchange rates for each period. Non-cash (Gain) Loss on US$ 6.25% Convertible Debentures Conversion Feature: Non-cash gain on the US$ 6.25% Convertible Debentures conversion feature was thirty five thousand dollars for the second quarter of fiscal year 2015 compared to a non-cash loss of one thousand dollars in the second quarter of fiscal year 2014.The increase in the non-cash gain of thirty six thousand dollars was related to the change in fair value of the embedded conversion feature derivative associated with STI’s issuance of the U.S. dollar denominated US$ 6.25% Convertible Debentures.The conversion feature on STI’s US$ 6.25% Convertible Debentures provides that the U.S. dollar denominated debentures can be converted at a U.S. dollar denominated strike price into common shares of the Issuer, a Canadian functional currency entity.Therefore, the conversion feature represents an embedded derivative that must be bifurcated and accounted for separately.The embedded conversion feature is recorded at fair value in other liabilities at each reporting period end with changes in fair value included in the consolidated statement of operations. Other Income, Net:Other income totaled $0.4 million in the second quarter of fiscal year 2015 compared to $0.6 million in the second quarter of fiscal year 2014. The decrease in other income of $0.2 million was due primarily to a decrease in unrealized gains on foreign currency translations of $0.4 million, offset by an increase in gain on sale of assets of $0.2 million in the second quarter of fiscal year 2015 compared to the second quarter of fiscal year 2014. Income before Income Taxes:Income before income taxes was $5.6 million for the second quarter of fiscal year 2015 compared to $4.5 million for the second quarter of fiscal year 2014.The increase in income of $1.1 million resulted primarily from an increase in income from the school bus transportation segment of $2.0 million, an increase in the foreign currency gain of $0.2 million and decrease in unrealized losses on foreign currency exchange contracts of $0.1 million, offset by an increase in interest expense of $0.8 million, a decrease in other income of $0.2 million and a decrease in the operating income from the Company’s oil and gas portfolio of $0.2 million. 11 Net Income:Net income for the Company for the second quarter of fiscal year 2015 totaled $3.5 million, which included an income tax expense of $2.1 million.Net income for the second quarter of fiscal year 2014 amounted to $2.9 million, which included an income tax expense of $1.6 million. The effective tax rates for the second quarter of fiscal year 2015 and the second quarter of fiscal year 2014 were 37.4% and 36.0%, respectively.Basic and diluted net income per common share was $0.04 for both the second quarter of fiscal year 2015 and 2014. Six months ended December 31, 2014 Compared to Six months ended December 31, 2013 The Company’s core business is school bus transportation.As a result of the Canadex Acquisition, the Company has two reportable segments, school bus transportation and an oil and gas portfolio.The oil and gas portfolio represents approximately one percent of the Company’s revenue on an annual basis. The consolidated results for the first six months of fiscal year 2015 include $2.1 million in oil and gas revenue, $1.4 million in related cost of operations, $0.1 million in general and administrative expense and $0.6 million in depletion expense.The consolidated results for the first six months of fiscal year 2014 include $2.3 million in oil and gas revenue, $1.2 million in related cost of operations, $0.2 million in general and administrative expense and $0.5 million in depletion expense. The revenue reduction for the first six months of fiscal year 2015 compared to the first six months of fiscal year 2014 was due to a reduction in both price and production, primarily related to the recent decline in fuel market prices. The remaining discussion of the Company’s operating results through “Loss from Operations” is related to the Company’s core school bus transportation segment.Discussion of items below “Loss from Operations” reflects the consolidated results of the Company as these items are unallocated between the two reporting segments. Revenues:Revenues for school bus transportation for the first six months of fiscal year 2015 were $243.9 million compared to $206.4 million for the first six months of fiscal year 2014, representing an increase of $37.5 million, or 18.2%.Revenue for the first six months of fiscal year 2015 was negatively impacted by approximately $2.3 million related to the change in exchange rates between the Canadian dollar and the U.S. dollar from the first six months of fiscal year 2014 to the first six months of fiscal year 2015 in connection with the translation of the Company’s Canadian operations into U.S. dollars.In the first quarter of fiscal year 2015, the Company started operations on fourteen new bid contracts (two of which were conversions and two of which were tuck-ins to existing locations) and closed one acquisition in the second quarter of fiscal year 2015.The Company did not renew four contracts for the fiscal year 2015. The acquisitions completed in the first and third quarters of 2014, the new bid-in contracts for fiscal year 2015 and the acquisition completed in the second quarter of fiscal year 2015, accounted for $29.7 million in new business growth in the first six months of fiscal year 2015, which was partially offset by a $1.2 million revenue reduction resulting from the four contracts not renewed.The remaining $11.3 million increase in revenues resulted primarily from net increases in service requirements of existing contracts and contract rate increases. Cost of Operations:Cost of operations for school bus transportation for the first six months of fiscal year 2015 was $194.1 million as compared to $163.4 million for the first six months of fiscal year 2014, representing an increase of $30.7 million or 18.8%. The acquisitions completed in the first and third quarters of 2014, the new bid-in contracts for fiscal year 2015 and the acquisition completed in the second quarter of fiscal year 2015, accounted for $24.0 million of the total increase in cost of operations, which was partially offset by a $0.8 reduction resulting 12 from the four contracts not renewed. The remaining $7.5 million increase in cost of operations, net of new businessand contracts not renewed for fiscal year 2015, resulted primarily from an increase in salaries and wages, operating costs, maintenance costs,and higher fringe benefit costs, partially offset by lower fuel and lower insurance costs. Salaries and wages, net of new business and contracts not renewed for fiscal year 2015, increased by $4.2 million due primarily to higher driver, maintenance and operations wages.As a percentage of revenue, driver wages increased to 35.3% in the first six months of fiscal year 2015 from 35.2% in the first six months of fiscal year 2014. Operating cost, net of new business and contracts not renewed for fiscal year 2015 increased $2.0 million primarily due to an additional year of vehicle leasing costs. Maintenance expense, net of new business and contracts not renewed for fiscal year 2015, increased $1.5 million as a result of higher parts and tire expense, and increased as a percentage of revenue to 5.9% from 5.4% in the first six months of fiscal year 2015 compared to the first six months of fiscal year 2014. Fringe benefit costs net of new business and contracts not renewed for fiscal year 2015, increased $0.3 million due to unfavorable worker compensation claims experience. Fringe benefit costs decreased as a percentage of revenue to 8.7% in the first six months of fiscal year 2015 from 8.9% in the first six months of fiscal year 2014. Fuel expense net of new business and contracts not renewed for fiscal year 2015, decreased $0.4 million due primarily to lower fuel market prices.Fuel expense decreased as a percentage of revenue to 8.0% in the first six months of fiscal year 2015 from 8.5% in the first six months of fiscal year 2014. Insurance costs, net of new business and contract not renewed for fiscal year 2015, decreased $0.3 million primarily due to favorable liability insurance claims experience. As a percentage of revenue, insurance costs decreased to 3.6% from 3.9% in the first six months of fiscal year 2015 compared to the first six months of fiscal year 2014. General and Administrative Expense:General and administrative expense for school bus transportation for the first six months of fiscal year 2015 was $27.0 million compared to $22.3million for the first six months of fiscal year 2014, an increase of $4.7 million or 21.1%. As a percentage of revenue, total general and administrative expense increased to 11.1% for the first six months of fiscal year 2015 compared to 10.8% for the first six months of fiscal year 2014. The increase in general and administrative expenses is primarily due to the acquisitions and bid in contracts completed during the first six months of fiscal year 2015 and increased professional fees and administrative compensation. Non-Cash Stock Compensation:Non-cash stock compensation expense for school bus transportation for the first six months of fiscal year 2015 was $2.9 million. The non-cash compensation expense was related to the issuance of 463,102 Class B Series Three common shares of STA Holdings in the first six months of fiscal year 2015. Non-cash stock compensation expense for school bus transportation for the first six months of fiscal year 2014 was $3.3 million. The non-cash compensation expense was related to the issuance of 524,957 Class B Series Three common shares of STA Holdings in the first six months of fiscal year 2014. Depreciation Expense:Depreciation expense for school bus transportation for the first six months of fiscal year 2015 was $18.6 million compared to $17.5 million for the first six months of fiscal year 2014, an increase of $1.1 million. The increase was primarily related to the vehicles associated with the acquisition completed in the third quarter of fiscal year 2014, the acquisition completed in the second quarter of 2015 and the new bid-in contracts.As a percentage of revenue, depreciation expense decreased to 7.6% for the first six months of fiscal year 2015 from 8.5% for the first six months of fiscal year 2014. Amortization Expense:Amortization expense for school bus transportation was $1.6 million for the first six months of fiscal year 2015 compared to $1.9 million in the first six months of fiscal year 2014. The decrease of $0.3 million related to several covenants not to compete which have fully amortized. As a percentage of revenue, amortization expense decreased to 0.7% in the first six months of fiscal year 2015 from 0.9% in the first six months of fiscal year 2014. 13 Loss from Operations: Loss from operations for school bus transportation was $0.4 million for the first six months of fiscal year 2015 compared to $2.1 million for the first six months of fiscal year 2014.The decrease in loss from operations of $1.7 million resulted from the operating line items discussed above and reflects a negative impact of $0.2 million in exchanges rates between the Canadian dollar and the US dollar from the first six months of fiscal 2014 compares to the first six months of fiscal 2015 in connection with the translation of the Company’s Canadian operations into US dollars. Interest Expense:Interest expense for the first six months of fiscal year 2015 was $8.8 million compared to $7.6 million for the first six months of fiscal year 2014. An approximate $1.2 million increase in interest expense was due to both higher average debt outstanding and higher average interest rates, which were partially offset by a decrease in the amortization of debt issuance costs in the first six months of fiscal year 2015 as compared to the first six months of fiscal year 2014, and by the decrease in the mark to market on the interest rate swap. Foreign Currency (Loss) Gain:Foreign currency loss for the first six months of fiscal year 2015 totaled $0.1 million compared to foreign currency loss of $0.3 million for the first six months of fiscal year 2014.The decrease in the foreign currency loss of $0.2 million results primarily from the losses realized upon the settlement of the foreign currency contracts. Unrealized (Loss) Gain on Foreign Currency Exchange Contracts:Unrealized loss on foreign currency exchange contracts was $0.4 million for the first six months of fiscal year 2015 compared to an unrealized gain of $0.2 million for the first six months of fiscal year 2014.The increase in unrealized loss of $0.6 million primarily reflects the fair value adjustment of the foreign currency exchange contracts resulting from the change in exchange rates for each period. Non-cash Gain on US$ 6.25% Convertible Debentures Conversion Feature: Non-cash gain on the US$ 6.25% Convertible Debentures conversion feature was $0.2 million for the first six months of fiscal year 2015 compared to a non-cash gain of $0.4 million in the first six months of fiscal year 2014.The decrease in the non-cash gain of $0.2 million was related to the change in fair value of the embedded conversion feature derivative associated with STI’s issuance of the U.S. dollar denominated US$ 6.25% Convertible Debentures.The conversion feature on STI’s US$ 6.25% Convertible Debentures provides that the U.S. dollar denominated debentures can be converted at a U.S. dollar denominated strike price into common shares of the issuer, a Canadian functional currency entity.Therefore, the conversion feature represents an embedded derivative that must be bifurcated and accounted for separately.The embedded conversion feature is recorded at fair value in other liabilities at each reporting period end with changes in fair value included in the consolidated statement of operations. Other (Income) Expense , net:Other income totaled $1.5 million in the first six months of fiscal year 2015 compared to other expense of $0.2 million in the first six months of fiscal year 2014. The increasein income of $1.7 million was dueto a decrease in the Class B Series Three share expense, combined with an increase in the gain on disposal of assets in the first six months of fiscal year 2015 compared to the first six months of fiscal year 2014. Loss before Income Taxes:Loss before income taxes was $8.0 million for the first six months of fiscal year 2015 compared to loss before income taxes of $9.2 million for the first six months of fiscal year 2014. The decrease in the loss of $1.2million resulted primarily from a decrease inthe operating loss for school bus operations of $1.7 million, an increase in other income of $1.7 million, a decrease in foreign currency loss of $0.2 million , partially offset by an increase in interest expense of $1.2 million, an increase in loss on unrealized foreign currency exchange contracts of $0.6 million, a decrease in the gain on the US$ 6.25% Convertible Debenture conversion feature of $0.2 million and a decrease in the operating income from the oil and gas segment of $0.4 million. 14 Net Loss:Net loss for the Company for the first six months of fiscal year 2015 totaled $5.2 million, which included an income tax benefit of $2.8 million.Net loss for the first six months of fiscal year 2014 amounted to $5.9 million, which included an income tax benefit of $3.3 million. The effective tax rates for the first six months of fiscal year 2015 and the first six months of fiscal year 2014 were 35.0% and 35.7%, respectively.Basic net loss per common share was $0.06 for the first six months of fiscal year 2015compared to a basic net loss of $0.07 per common share for the first six months of fiscal year 2014. Liquidity and Capital Resources As noted in the cautionary language concerning forward-looking disclosures under the heading “Forward-Looking Statements” in this management discussion and analysis, this section contains forward-looking statements, including with respect to the Company’s ability to renew or refinance its various loan facilities as they become due. Such statements involve known and unknown risks, uncertainties and other factors outside of management’s control, including the risk factors set forth in this management discussion and analysis that could cause results to differ materially from those described or anticipated in the forward-looking statements. General School bus transportation revenue has historically been seasonal, based on the school calendar and holiday schedule.During the summer school break, revenue is derived primarily from summer camps and private charter services.As schools are not in session, there is no school bus transportation revenue during this period.The operations of the Company historically generate negative cash flow in the first quarter of the fiscal year reflecting the seasonality of the school bus transportation industry during the school summer break combined with a majority of replacement capital expenditures along with investment capital spending for new bids and contracts awarded for the upcoming school year occurring in the same time period.Replacement capital expenditures have historically been funded by a combination of borrowings on the Company’s credit facility and through operating lease financings. Investment capital spending for new bid and contract awards has historically been funded with proceeds from debt and equity financings along with operating lease financing and cash flow from operations.As the Company incurs operating losses during the first three months of the fiscal year, distributions are funded with non-operating cash flows for the first interim quarter of the fiscal year.The subsequent quarters of the fiscal year typically generate excess cash, as schools are in session and the majority of replacement capital expenditures and investment capital spending having occurred in the first quarter.Due to this seasonality, the Company views available cash flow on an annualized basis.The Company has historically funded its distributions with cash from operations on an annual basis. During the six months ended December 31, 2014, net cash used by operations totaled $15.7 million, which reflects a $30.7 million use of cash for net working capital. Net cash taxes paid during the six months ended December 31, 2014 amounted to $0.9 million. The Company’s investing activities for the six months ended December 31, 2014 resulted in a use of cash of $24.8 million.Included in these investing activities were, (i) $0.4 million in funding for theacquisition which closed in the first six months of fiscal year 2015(ii) capital expenditures related to the new bid contracts for fiscal year 2015 of $20.8 million (which includes $0.7 million for oil & gas investments in new wells), (iii) $4.8 million in capital expenditures related to replacement capital spending (iv) $0.2 million in seller debt payments and (v) $1.4 million in proceeds from sale of equipment.The Company’s financing activities for the six months ended December 31, 2014 represented a source of cash of $34.2 million. Included in these financing activities were, (i) $94.0 million in credit agreement borrowings and $41.4 million in credit agreement repayments, (ii) $17.0 million in dividend payments made (iii) $0.8 million in payments to repurchase Class B common shares and (iv) $0.6 million in other financing fees. 15 Loan Facilities On February 4, 2011, the Company refinanced its senior debt under its existing credit facility and entered into a new amended and restated credit agreement (the “Third Amended and Restated Credit Agreement”).The previous agreement had a maturity date of December 14, 2011. The Third Amended and Restated Credit Agreement had an initial commitment of approximately $140.0 million and included a US $95.0 million loan facility and a Canadian $45.0 million loan facility, both of which were available to fund working capital requirements and to fund acquisitions and investment requirements for new revenue and bid-in contracts.The Company could request an increase to the $140.0 million initial commitment for up to $100.0 million in additional commitments, (the “Accordion Feature”) so long as no default or event of default had occurred and was continuing.The Third Amended and Restated Credit Agreement had a five year term with a maturity date of February 4, 2016. On February 27, 2013, the Company amended its Third Amended and Restated Credit Agreement (as amended the “Credit Agreement”). The amendment extended the maturity date (previously due February 4, 2016) to February 27, 2018, or if earlier, 90 days prior to the maturity of the Senior Secured Notes (as defined below) and increased the commitments to $155.0 million, from the previous commitments of $140.0 million. The increase in the facility was a result of certain existing lenders increasing their commitments as well as a new lender joining the bank group in replacement of an existing lender.During fiscal year 2015, the Company accessed the accordion feature under the Credit Agreement increasing commitments by $10.0 million to $165.0 million with the addition of another new lender joining the bank group.On August 19, 2014, the Company entered into another amendment under the Credit Agreement. The amendment increased commitments to $225.0 million from$165.0 million, extended the $100.0 million accordion feature and extended the maturity date of the Credit Agreement to August 19, 2019, or if earlier, 90 days prior to the maturity of the Senior Secured Notes.The increase in the size of the facility resulted from the addition of two new lenders to the bank group and certain existing lenders increasing their commitments. The current commitments at December 31, 2014, include a US $180.0 million loan facility and a Canadian $45.0 million loan facility both of which are available to fund working capital requirements and to fund acquisitions and investment requirements for new revenue and bid-in contracts Borrowings under the Credit Agreement may be Base Rate Loans or Eurodollar Loans, each as defined in the Credit Agreement. Base Rate Loans bear interest at the base rate, as set forth in the credit agreement (3.25% at December 31, 2014), plus the applicable margin, which ranges from 0.50% to 1.25%, depending on STA Holdings’ senior leverage ratio on the pricing date. Eurodollar Loans bear interest at the adjusted LIBOR rate, as set forth in the Credit Agreement (0.157750% at December 31, 2014), plus the applicable margin, which ranges from 1.75% to 2.50% depending on STA Holdings’ senior leverage ratio on the pricing date. On November 10, 2011, the Company rolled over and extended the maturity of the $35 million Senior Secured Notes (as defined below) for a five year term.The Senior Secured Notes now reflect a fixed coupon of 4.246% and a maturity date of November 10, 2016. In December 2006, the Company initially issued the senior secured notes (the “Senior Secured Notes”) under a note purchase agreement (the “Note Purchase Agreement”) with two Canadian insurance companies.The Senior Secured Notes consisted of $35.0 million of five year, fixed rate senior secured notes at an original coupon of 5.941%.The Senior Secured Notes rank pari passu with borrowings under the Credit Agreement. 16 Borrowings under the Credit Agreement are collateralized by the unencumbered assets of Parkview Transit, STA Holdings and its subsidiaries, and certain shares of the capital stock of STA Holdings and the capital stock of each of its subsidiaries.In addition, payment and performance of the obligations under the Credit Agreement are guaranteed by each of STA Holdings’ subsidiaries and by Parkview Transit.Borrowings under the Senior Secured Notes are collateralized by the unencumbered assets of STA Holdings and its U.S. subsidiaries, and certain shares of the capital stock of STA Holdings and the capital stock of each of its U.S. subsidiaries.In addition, payment and performance of the obligations under the Senior Secured Notes are guaranteed by each of STA Holdings’ U.S. subsidiaries. At December 31, 2014, debt outstanding under the Credit Agreement and Senior Secured Notes totaled $113.5 million and $35.0 million, respectively.At December 31, 2014, the Company had approximately $110.7 million in borrowing availability under the loan facilities, subject to continued covenant compliance, of the Credit Agreement (excluding the remaining $100.0 million accordion feature in additional commitments the Company may request under the Credit Agreement).In addition, at December 31, 2014, outstanding debt included approximately $167.1 million in Convertible Debentures. The Credit Agreement currently has a five year term with a maturity date of August 19, 2019 or if earlier, 90 days prior to the maturity of the Senior Secured Notes. The Note Purchase Agreement has a five year term with a maturity date of November 10, 2016. Convertible Debentures During the fiscal years ended June 30, 2010, 2011 and 2014, STI closed the Convertible Debentures offerings and on December 21, 2009, the Company redeemed for cash all of the outstanding 14% subordinated notes of STA ULC as discussed above under the heading “General”. The Cdn$ 6.75% Convertible Debentures have a five year term, are denominated in Canadian dollars, are due and payable on June 30, 2015, and were callable by the Company beginning in July 2013, if certain conditions noted earlier, were met. The Company did not redeem and none of the holders have converted any of the Cdn$ 6.75% Convertible Debentures as of December 31, 2014. The US$ 6.25% Convertible Debentures have a seven year term, are denominated in U.S. dollars, are due and payable on June 30, 2018, and are callable by the Company beginning in July 2014 if certain conditions noted earlier, are met. The Company did not redeem and none of the holders have converted any of the US$ 6.25% Convertible Debentures as of December 31, 2014. The Cdn$ 6.25% Convertible Debentures have a five and a half year term, are denominated in Canadian dollars, are due and payable on June 30, 2019, and are callable by the Company beginning in July 2017, if certain conditions noted earlier, are met. The functional currency of STI is the Canadian dollar.The Cdn$ 6.75% Convertible Debentures and the Cdn$ 6.25% Convertible Debentures of STI are denominated in Canadian dollars.As the functional currency of STI is the Canadian dollar, exchange gains or losses related to the Cdn$ 6.75% Convertible Debentures and the Cdn$ 6.25% Convertible Debentures on the translation of the STI financial statements into U.S. dollars, the reporting currency, are deferred as a separate component of shareholders’ equity.The US$ 6.25% Convertible Debentures of STI are denominated in U.S. dollars.As the functional currency of STI is the Canadian dollar, unrealized gains or losses on re-measurement of the US$6.25% Convertible Debentures into Canadian dollars are considered transaction gains and losses, at the STI level, and are included in the consolidated statement of operations.On April 1, 2013, the Company put in place an intercompany loan associated with the payments of proceeds on the US$ 6.25% Convertible Debentures by STI to STA Holdings.This intercompany loan is denominated in U.S. dollars, bears interest at a rate of 6.25% per annum and has a set maturity date of June 30, 2018.As such, this intercompany loan is considered a short-term intercompany loan (as the loan is for a definite term), and unrealized gains or losses on re-measurement of the STI intercompany loan receivable are considered transaction gains or losses as STI’s functional currency is the Canadian dollar and are included in the consolidated statement of operations.The re-measurement gains and losses resulting from this intercompany loan offset re-measurement gains and losses resulting from the US$ 6.25% Convertible Debentures in the consolidated statement of operations. 17 The Cdn$ 6.75% Convertible Debentures mature on June 30, 2015.The Company expects to be able to repay, renew or refinance its various loan facilities and Convertible Debentures as they become due with other long term financing options (see “Forward-Looking Statements”). Leasing Arrangements During the fiscal year ended June 30, 2014, the Company entered into additional operating leases with seven major financial institutions to lease approximately $24.0 million in replacement school vehicles and $20.4 million in growth vehicles for the 2013-2014 school year.The term of these leases is six years at effective fixed rates in the range of 2.3% to 4.5%.Annual lease payments on these additional leases are approximately $6.3 million per year for the term of the leases. During the six months ended December 31, 2014, the Company entered into additional operating leases with seven major financial institutions to lease approximately $38.7 million in replacement school vehicles and $38.3 million in growth school vehicles for the 2014-2015 school year.The term of these leases is six years at effective fixed rates in the range of 2.7% to 4.4%.Annual lease payments on these additional leases will approximate $11.2 million per year for the term of the leases. Acquisitions On July 23, 2013 the Company acquired Scholastic Bus Co., (“Scholastic”) located in Bergen County, New Jersey for approximately $2.4 million, consisting of $2.2 million in cash and $0.2 million in deferred purchase price. Earnings of the acquired company are included in the Company’s results of operations from the acquisition date. On August 27, 2013 the Company acquired Williams Bus Lines Co. (“Williams Bus”), located in Wilkes Barre, Pennsylvania, for approximately $3.4 million. Earnings of the acquired company are included in the Company’s results of operations from the acquisition date. On February 10, 2014, the Company acquired certain assets and contracts in California from Atlantic Express Transportation Corporation (“AE”), for approximately $17.2 million.STI's subsidiary School Wheels Direct (“SWD”) managed the California operations from January 10, 2014 to February 9, 2014.AE had previously filed for protection under the federal bankruptcy protection rules.The SWD management services contract and the agreement to acquire the California assets of AE, including vehicles and school contracts, were both approved by the bankruptcy court. The purchase price was lower than the fair market value of the business acquired.Therefore, the Company recognized a bargain purchase gain of approximately $2.8 million, net of tax, which was included in the consolidated statement of operations for fiscal year. Earnings of the acquired company are included in the Company’s results of operations from the acquisition date. On December 5, 2014 the Company acquired certain assets and a contract of Dalton Bus Lines in Ontario, Canada, for approximately $0.4 million. Earnings of the acquired company were included in the Company’s results of operations from the acquisition date. The Company intends to selectively acquire contracts through new bids and conversions and to pursue additional acquisitions to the extent that it is able to finance these from operating cash flows, available financing under our credit facility and the potential additional issuance of common shares and debt securities (see “Forward-Looking Statements”). 18 Fuel Prices The Company operates a fleet of approximately 12,250 vehicles as at December 31, 2014 and consumes substantial amounts of fuel for its operations.While the Company currently has fuel mitigation features in approximately 60% of its contracts that provide some measure of fuel protection against price increases, ranging from reimbursement by the school district to outright purchase of fuel by school districts, there is no assurance that it will be able to adequately protect itself from increases in such costs other than those contractually obligated. The Company is still exposed to some market price fluctuations under some of these fuel mitigation features. In addition, the Company, for fiscal year 2015, entered into fixed price contracts, in August 2014 with fuel suppliers to cover approximately 20% of its remaining fuel exposure. Segment Information ($ in 000’s) As a result of the Canadex Acquisition, the Company has two reportable segments, a transportation segment and an oil and gas segment.The transportation segment provides school bus and management services to public and private schools in North America.The oil and gas segment represents the Company’s investments as a non-operator in oil and gas interests in the United States. For the three months ended For the three months ended For the six months ended For the six months ended December 31, 2014 December 31, 2013 December 31, 2014 December 31, 2013 Revenue Transportation $ Oil and gas $ Operating earnings (loss) Transportation $ $ $ ) $ ) Oil and gas ) 75 23 ) ) Unallocated expenses Income tax expense (benefit) ) ) Net income (loss) $ $ $ ) $ ) As at As at December 31, 2014 June 30, 2014 Total Assets Transportation $ $ Oil and gas $ $ Commitments and Contractual Obligations Commitments and contractual obligations primarily include obligations associated with outstanding indebtedness and lease obligations. The following table shows contractual obligations and commitments related to the outstanding indebtedness as of December 31, 2014 and the related payment by period due. 19 Maturities of long-term debt are as follows ($ in 000’s): Third Amended Senior Credit Convertible Secured Facility Debentures Notes Total Year ending June 30, 2015 (1/1/15-6/30/15) $
